  Case 5:20-cv-00035-LGW-BWC Document 19 Filed 11/04/20 Page 1 of 3
                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                    By MGarcia at 9:24 am, Nov 04, 2020
                      I N THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


 GEOFFREY GRAHAM,

                Plaintiff,                                  CIVIL ACTION NO.: 5:20-cv-35

        v.

 TOMMY BROWN, et al.,

                Defendants.



                                            ORDER

       Plaintiff, who is proceeding pro se, has informed the Court of his release from detention.

Docs. 16, 17. Because Plaintiff filed this cause of action while he was a prisoner and was

granted leave to proceed in forma pauperis under 28 U.S.C. § 1915, doc. 4, he is still required

under the Prison Litigation Reform Act to pay the entirety of the $350.00 filing fee.

§ 1915(b)(1). Plaintiff was not assessed an initial partial filing fee, and he did not pay any

monies toward his filing fee during his period of incarceration. In order for Plaintiff to proceed

with this cause of action, the Court ORDERS Plaintiff to pay the entirety of the filing fee,

$350.00, within 21 days of this Order, as the Court no longer has the means to collect Plaintiff’s

owed filing fee. As one Circuit Court of Appeals has noted:

       [Section] 1915(b)(1) provides that “if a prisoner brings a civil action or files an
       appeal in forma pauperis [ifp], the prisoner shall be required to pay the full
       amount of a filing fee.” This obligation, however, applies to both prisoner and
       non-prisoner litigants. See Robbins v. Switzer, 104 F.3d 895, 898 (7th Cir. 1997)
       (“Section 1915(b)(1) says that prisoners are liable for the full fees, but so is every
       other person who proceeds in forma pauperis; all § 1915(a) does for any litigant is
       excuse the pre-payment of fees. Unsuccessful litigants are liable for fees and
       costs and must pay when they are able.”). Unlike non-prisoner ifp litigants,
       prisoners, while incarcerated, are required to make payments according to the
    Case 5:20-cv-00035-LGW-BWC Document 19 Filed 11/04/20 Page 2 of 3



        scheme set forth in § 1915(b). Thus, [petitioner] should have paid an initial
        partial appellate filing fee calculated according to the formula set forth in 28
        U.S.C. § 1915(b)(1). While he was incarcerated, he should have also paid
        additional amounts calculated pursuant to § 1915(b)(2) 1 on the basis of his
        monthly income from the time he filed his notice of appeal to the time of his
        release from incarceration.

Brown v. Eppler, 725 F.3d 1221, 1230–31 (10th Cir. 2013); see also Harris v. Garner, 216 F.3d

970, 990 n.8 (11th Cir. 2000) (Tjoflat, J., concurring in part and dissenting in part) (approving

approach of Fifth and Seventh Circuits that § 1915(b)(1) “requires former prisoners to pay

amounts due under the statute through the time of their release in order to continue prosecuting

claims while filed in custody”).

        If Plaintiff cannot pay this amount in one, lump sum payment within 21 days, he may file

another motion for leave to proceed in forma pauperis within this same 21 days. If Plaintiff

wishes to file another in forma pauperis motion, he must include information relaying a

complete picture of his current financial situation, including an explanation as to his ability to

provide basic necessities for himself. Plaintiff must include any information relating to financial

assistance he receives, the amount of this assistance, and the name of the entity providing this

assistance.

        If Plaintiff files a new motion, the Court will review it and determine whether to grant

Plaintiff’s motion and, if granted, will set a payment schedule for the payment of the remainder

of the $350.00 filing fee. This action will not continue until either Plaintiff submits the entire

filing fee, $350.00, or moves to proceed on an in forma pauperis basis that complies with the

Court’s directives. Plaintiff’s failure to comply with this Order within the prescribed time or to




1
       “After payment of the initial partial filing fee, the prisoner shall be required to make monthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s account.”
§ 1915(b)(2).


                                                     2
  Case 5:20-cv-00035-LGW-BWC Document 19 Filed 11/04/20 Page 3 of 3



notify the Court of any change in address will result in the dismissal of this cause of action for

failure to prosecute and to obey a Court Order.

       The Court DIRECTS the Clerk of Court to mail a blank copy of the Court’s standard,

non-prisoner in forma pauperis form and this Order to Plaintiff at his last known address.

       SO ORDERED, this 4th day of November, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                  3
